                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CARL BARRETT,

                       Plaintiff,

               v.                                             Case No. 20-C-1128

ARMOR CORRECTIONAL
HEALTH SERVICES INC., et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Carl Barrett, who is serving a state prison sentence at Green Bay Correctional

Institution and is representing himself, filed this action pursuant to 42 U.S.C. §1983, alleging that

his civil rights were violated while he was incarcerated at the Milwaukee County Jail. Defendants

Armor Correctional Health Services Inc., Mahita Gone, and Mercy Mahaga (the Armor

Defendants) moved for summary judgment on the ground that Barrett failed to exhaust the

available administrative remedies before he initiated this lawsuit. Dkt. No. 37. Defendants Nancy

Evans, Matthew McCoy, Janine Montoya, Devonta Townes, and Jackeline Velez (the County

Defendants) also moved for summary judgment on the same ground. On June 3, 2021, the Court

denied the Armor Defendants’ motion and granted the County Defendants’ motion. The Armor

Defendants and Barrett have both filed motions for reconsideration. Dkt. Nos. 88, 91. The Court

will deny both motions.

       1. The Armor Defendants’ Motion for Reconsideration, Dkt. No. 88

       The Armor Defendants filed a motion for reconsideration under Federal Rule of Civil

Procedure 59(e), which requires a party to file a “motion to alter or amend a judgment” no more
“than 28 days after entry of judgment.” The Court has not entered judgment, so Rule 59(e) does

not apply. However, under Rule 54(b), the Court may, “at any time before the entry of judgment

adjudicating all the claims and all the parties’ rights and liabilities,” revise an order “that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties.” The

Court will consider the Armor Defendants’ motion under Rule 54 rather than under Rule 59.

       The Court denied the Armor Defendants’ motion for summary judgment after concluding

that the administrative remedies were unavailable to Barrett because he did not receive responses

to the many grievances he filed about alleged inadequate medical care. Dkt. No. 85 at 7-8. The

Armor Defendants ask the Court to reconsider this conclusion. They assert that the Court

improperly imposed a duty on the medical unit to respond to Barrett’s grievances when the

grievance procedures require only that a jail lieutenant respond to grievances. According to the

Armor Defendants, Barrett received responses from a jail lieutenant to each of his grievances, and

his failure to appeal those responses compels a conclusion that he failed to exhaust.

       The Armor Defendants misunderstand the Court’s decision. The Court did not conclude

that the administrative remedies were unavailable because the medical unit failed to respond to

many of Barrett’s grievances. Instead, the Court concluded that, as required by the grievance

procedures, jail lieutenants failed to respond to Barrett’s grievances. Barrett was consistently

informed by jail lieutenants that his grievances had been forwarded to the medical unit for a

response, and more than once, a jail lieutenant attempted to investigate Barrett’s grievances by

forwarding them to the medical unit and asking for a response that could be forwarded to Barrett.

The medical unit apparently ignored these requests, thwarting the jail lieutenant’s efforts to

respond to Barrett. Barrett received only acknowledgments that his grievances had been received

and that responses would be forthcoming, yet no substantive response was ever sent. Contrary to



                                                  2
the Armor Defendants’ characterization, the Court did not impose a duty on the medical unit to

respond to Barret’s grievances. The Court merely highlighted that the medical unit never provided

requested information to the jail lieutenant, which is why the jail lieutenants never responded to

Barrett’s grievances.

       The Court declines to construe the jail lieutenant’s notice that Barrett’s grievances had been

received and forwarded for a response as a substantive response that Barrett should have appealed.

“The Prison Litigation Reform Act was not meant to impose the rule of ‘heads we win, tails you

lose’ on prisoner suits.” King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015). As the Armor

Defendants note, the jail’s grievance procedures state that, “The grievance will be reviewed and

answered by a lieutenant.” Dkt. No. 89 at 3. Barrett never received an answer; he merely received

notification that he would eventually receive an answer. But that answer never came, so the

administrative remedies were unavailable to Barrett. See Smith v. Buss, 364 F. App’x 253, 255

(7th Cir. 2010) (“If prison officials prevent an inmate from exhausting administrative remedies by

ignoring properly filed grievances or by impeding the use of the grievance system through actions

such as withholding necessary forms, destroying inmate submissions, or announcing additional

steps not mandated by regulation or rule, those remedies are not ‘available’ to the prisoner and he

has not forfeited his ability to file suit.”). The Court will deny the Armor Defendants’ motion for

reconsideration.

       2. Barrett’s Motion for Reconsideration, Dkt. No. 91

       The Court granted the County Defendants’ motion for summary judgment after concluding

that Barrett had failed to complete every step in the grievance process. Dkt. No. 85 at 6-7. On

June 17, 2021, Barrett filed a motion for reconsideration. Dkt. No. 91. He explains that, on May

13, 2021, he appealed his grievance to the jail captain as required by the grievance procedures. Id.



                                                 3
at 1. And, on May 18, 2021, after receiving no response from the captain, he appealed his

grievance to the jail commander. Id. Barrett asserts he made additional attempts to exhaust in

June 2021, all of which were ignored. Id. at 2. According to Barrett, he “completed the exhaustion

of the [jail] administrative requirement for exhaustion as of June 13, 2021 . . . .” Id. at 3.

       The Court will deny Barrett’s motion for reconsideration. “[E]xhaustion of administrative

remedies is a precondition to the filing of a § 1983 suit by a prisoner.” Dixon v. Page, 291 F.3d

485, 489 (7th Cir. 2002). Barrett initiated this lawsuit on July 23, 2020. By his own admission,

Barrett did not complete the exhaustion process until nearly a year later, in May or June of 2021.

Because Barrett did not complete the exhaustion process before he initiated this lawsuit, he may

not pursue those claims in this case.

       IT IS THEREFORE ORDERED that the Armor Defendants’ motion for reconsideration

(Dkt. No. 88) and Barrett’s motion for reconsideration (Dkt. No. 91) are DENIED.

       Dated at Green Bay, Wisconsin this 23rd day of June, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  4
